Citation Nr: 0941661	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to June 
1945.  He died in July 2004.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO denied 
the appellant's claim for service connection for the cause of 
the Veteran's death.  The appellant filed a notice of 
disagreement (NOD) in March 2006; the RO issued a statement 
of the case (SOC) in October 2006.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2006.  In February 2008, the 
RO issued a supplemental SOC (SSOC) continuing the denial of 
the claim.  In August 2008, the Board remanded the 
appellant's claim to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further action, to 
include additional development of the evidence.  After 
completing the requested development, the RO/AMC continued 
the denials of the claim (as reflected in a September 2009 
supplemental SOC (SSOC)) and returned the appeal to the Board 
for further consideration.

In October 2009, the Vice Chairman of the Board granted based 
on his own motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's death certificate lists his immediate cause 
of death as progressive cachexia due to (or as a consequence 
of) squamous cell carcinoma head (face); Alzheimer's dementia 
is listed as another significant condition contributing to 
death but not resulting in the underlying cause.

3.  At the time of the Veteran's death in July 2004, service 
connection was in effect for anxiety reaction (rated as 10 
percent disabling), conductive hearing loss (rated as 10 
percent disabling), and otitis externa (rated as 10 percent 
disabling); his combined rating was 30 percent.

4.  Alzheimer's dementia was first manifested many years 
following separation from service, and there is no persuasive 
medical evidence or opinion of a medical relationship, or 
nexus, between Alzheimer's dementia and either service or 
service-connected disability.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board acknowledges that prior to the initial AOJ decision 
on this matter, notice regarding substantiating a claim for 
service connection for the cause of the Veteran's death was 
not provided.  In a December 2008 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
After issuance of the December 2008 letter, and opportunity 
for the appellant to respond, the September 2009 supplemental 
SOC (SSOC) reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

To whatever extent the December 2008 letter is deficient in 
meeting the Hupp requirements, the claims file reflects that 
the appellant had actual knowledge of the information and 
evidence necessary to substantiate her claim.  In this 
regard, in correspondence received in March 2006, the 
appellant stated that her husband's long-standing service-
connected neurosis was likely a contributing factor to his 
Alzheimer's dementia, which was a contributing cause to his 
death.  In addition, in the  substantive appeal submitted in 
December 2006, the appellant stated that her husband's 
developing cancer of the brain was connected directly to 
injuries suffered in combat to the head and ear area.  
Through her statements, the appellant has demonstrated an 
awareness of what is necessary to substantiate her claim for 
service connection for the cause of the Veteran's death.  
Given this, the Board finds that any error in notice 
regarding substantiating the claim is harmless because actual 
knowledge of what the evidence must show to substantiate the 
claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).

The Board notes that the appellant has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board herein denies the claim 
for service connection, no disability rating or effective 
date is being, or will be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and a letter from a private 
physician.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
appellant.  The Board finds that no additional RO action to 
further develop the record is warranted.

The Board notes that records were requested from the Vet 
Center in Scranton Pennsylvania, and the Vet Center indicated 
in November 2008 that they had no records on file for the 
Veteran.  Additionally, the Board recognizes that in 
December 2008, the appellant was asked to provide current 
authorization to enable the VA to obtain private medical 
records from Dr. S.J.  The appellant did not respond to the 
request for authorization.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 
1 Vet. App. 260, 264 (1991).  The Court has also held that 
VA's duty to assist is not always a one-way street, and that 
if claimant  wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to 
obtain evidence that is "adequately identified."  
38 U.S.C.A. § 5103A(b), (c). Under the circumstances of this 
case, VA has fulfilled its duty to assist the appellant, to 
the extent possible, and no further RO action in this regard 
is warranted   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).  To be considered a contributory cause of 
death, it must be shown that service- connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1)..  It is not 
sufficient to show that service-connected disability casually 
shared in producing death; rather, a causal connection must 
be shown.  Id.

As indicated above, the Veteran died in July 2004.  His death 
certificate lists his immediate cause of death as progressive 
cachexia due to (or as a consequence of) squamous cell 
carcinoma head (face); Alzheimer's dementia is listed as 
another significant condition contributing to death but not 
resulting in the underlying cause.  No autopsy was performed.

At the time of the Veteran's death, service connection was in 
effect for anxiety reaction (rated as 10 percent disabling), 
conductive hearing loss (rated as 10 percent disabling), and 
otitis externa (rated 1as 0 percent disabling); his combined 
rating was 30 percent.

Initially, the Board notes that the record does not suggest 
that the conditions resulting in the Veteran's death were 
directly related to service.  Service connection was not 
established for progressive cachexia, squamous cell 
carcinoma, or Alzheimer's dementia.  The Veteran's service 
treatment records are negative for findings of cachexia, 
carcinomas, and Alzheimer's dementia.  Records of VA 
treatment indicate that the Veteran was first diagnosed with 
dementia in 2002, approximately 57 years after separation 
from service.  Additionally, cachexia and carcinomas are not 
mentioned in the medical records before the Veteran's death 
certificate.  Hence, no disability resulting in the Veteran's 
death was shown in service.

In her substantive appeal, the appellant asserted that the 
Veteran's cancer of the brain was connected directly to 
injuries suffered in combat to his head and ear area.  In her 
NOD, the appellant asserted that the Veteran's service-
connected anxiety caused his Alzheimer's dementia which 
substantially contributed to his death.  After review of the 
record, the Board finds that the probative competent evidence 
does not support the appellant's assertions, and, thus, there 
is no basis to award service connection for the cause of the 
Veteran's death.

Service treatment records show that, following a June 1945 
Medical Board proceeding, the Veteran was discharged due to 
disability-psychoneurosis:  anxiety type, severe, manifested 
by tension, anxiety, depression, crying spells, severe 
sweats, marked tremulousness, headaches, fatigability, sleep 
disorders, irritability, and some hysterical phenomena in the 
nature of numb and weak feelings in his extremities, 
occurring especially at times of additional emotional 
distress.  A VA examination report from March 1947 listed a 
diagnosis of psychoneurosis, anxiety state, severe, 
manifested by restlessness, tenseness, irritability, startle 
reactions, headaches and insomnia.  Another VA examiner 
diagnosed the Veteran with psychoneurosis, anxiety, mild to 
moderate , in September 1947.  This diagnosis was updated to 
anxiety reaction, chronic, moderate, by a VA examiner in 
July 1948.  In September 1953, a VA examiner gave the Veteran 
a diagnosis of anxiety reaction, chronic, mild.  A private 
physician commented in December 1978 that the Veteran was 
afflicted with continual problems with emotional duress.  On 
VA examination in March 1979, an examiner noted that the 
Veteran had anxiety reaction, moderate, chronic.

In support of her contention that the Veteran's service-
connected anxiety developed into Alzheimer's dementia which 
contributed to his death, the appellant submitted a 
February 2006 letter from a private physician,  examiner.  In 
this letter, Dr. J. states that while dementia's causes are 
multifactorial, it was his opinion that the Veteran's 
longstanding neurosis was likely a contributing factor to the 
diagnosis of dementia.  Unfortunately, the Board finds that 
this statement is general in nature.  Dr. J. states that the 
Veteran was service connected for neurosis; he does not 
specify what that neurosis was.  Dr. J. also did not comment 
on the absence of any evidence of treatment for anxiety since 
1978.  Because he did not provide adequate reasons and bases 
for his opinion, the Board finds that the February 2006 
statement from Dr. J. is of little probative value.

Conversely, a VA physician stated in April 2009 that he had 
reviewed the private medical evidence of record, the service 
treatment records, and the VA treatment records.  The 
physician noted that the Veteran died of cachexia with a 
squamous cell cancer of the head with a secondary cause of 
Alzheimer's.  The VA physician commented that Dr. J. felt 
that the Veteran's anxiety was a contributing factor in the 
diagnosis of Alzheimer's.  However, the VA physician observed 
that according to the recent medical records, the Veteran was 
not even being treated for anxiety, so the level of impact of 
the Veteran's service-connected anxiety was questionable to 
the Veteran's overall health.  He concluded that without 
definitive data, he could not resolve the issue of whether or 
not the Veteran's service-connected anxiety, auditory canal 
disease, and impaired hearing lead to the Veteran's death 
without resorting to mere speculation.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Ultimately, the Board finds that the April 2009 VA 
physician's opinion is more consistent with the record, and 
hence, more persuasive than the February 2006 opinion from 
Dr. J. on the question of the relationship between the 
Veteran's anxiety and his death.  As noted, the VA physician 
reviewed the complete claims file (to include Dr. J.'s 
letter) and commented on specific events in the Veteran's 
treatment history in reaching a conclusion that, which not 
directly negative, simply  is not supportive of the claim for 
service connection for the cause of death.  Thus, the 
April 2009 VA physician provided adequate reasons and bases 
for the given opinion.  By contrast, Dr. J. did not identify 
the Veteran's service-connected neurosis or comment on the 
Veteran's lack of treatment for many years for anxiety.  
Therefore, Dr. J. did not provide adequate reasons or bases 
to support his opinion, and, comparatively, the opinion of 
the VA physician is entitled to greater probative weight.

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions that the 
Veteran's cancer of the brain was connected directly to 
injuries suffered in combat to his head and ear area.  
Unfortunately, there is absolutely no medical evidence of 
record which supports that assertion.  In fact, a VA 
audiologist stated in an undated letter that he could not 
find documentation support the association of hearing loss 
and otitis externa with the cause of the Veteran's death.  He 
added that any opinion he rendered on the subject would be 
done so by mere speculation.  The Board notes that service 
connection may not be granted on the basis of mere 
speculation.  See 38 C.F.R. § 3.102.  See also, Bostain v. 
West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a medical nexus).

The Board notes that, however well meaning, to whatever 
extent the assertions advanced by the appellant and on her 
behalf are intended to  establish a medical relationship 
between the Veteran's death and either service or service-
connected disability/ies, such evidence must fail.  Matters 
of diagnosis and medical relationship are within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons not shown to possess 
appropriate medical training and expertise, neither the 
appellant nor her representative is competent to render a 
persuasive opinion on the medical matters on which this case 
turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent and probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


